              Case 2:21-cr-00032-RSM Document 48 Filed 04/16/21 Page 1 of 2




 1                                                                  The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                                CASE NO. CR21-032 RSM
11                                  Plaintiff,
12                          v.                              ORDER
13 (1) JAIME HERNANDEZ HERNANDEZ,                           [PROPOSED]
   (2) GORGE ORTIZ, and
14
   (3) STANLEY STUBBS,
15
                        Defendants.
16
17
18          THIS COURT having considered the stipulated motion for a continuance of the trial

19 date and the facts set forth therein, and General Orders 01-20, 02-20, 03-20, 04-20, 07-20,
20 08-20, 15-20, 18-20 and 4-21 of the United States District Court for the Western District of
21 Washington, addressing measures to reduce the spread and health risks from COVID-19,
22 which are incorporated herein by reference, and the facts set forth in the government’s
23 motion, hereby FINDS as follows:
24       1. In light of the recommendations made by the Centers for Disease
             Control and Prevention (CDC) and Public Health for Seattle and King
25           County regarding social distancing measures required to stop the spread
26           of this disease, as well as the lack of the type of personal protective
             equipment necessary to ensure the health and safety of all participants, it
27           is not possible at this time to proceed with a jury trial as scheduled on
28           May 3, 2021.

     Order Continuing Trial Date                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Hernandez Hernandez et al., CR20-130 RSM - 1                      SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
              Case 2:21-cr-00032-RSM Document 48 Filed 04/16/21 Page 2 of 2




 1          2. Further, because of the recommendations that individuals at higher risk
               of contracting this disease—including individuals with underlying
 2
               health conditions, individuals age 60 and older, and individuals who are
 3             pregnant—avoid large groups of people, at this time, it would be
               difficult, if not impossible, to get a jury pool that would represent a fair
 4
               cross section of the community. Based on the recommendations it
 5             would also be medically inadvisable to do so.
 6          3. Additionally, all the parties agree that a continuance is necessary to
               adequately prepare for trial and the defendants have agreed to waive
 7
               speedy trial through November 30, 2021.
 8          4. As a result, the failure to grant a continuance of the trial date in this case
 9             would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
               § 3161(h)(7)(A), the ends of justice served by continuing the trial in this
10             case outweighs the best interest of the public and the defendant to a
11             speedy trial.
12          IT IS THEREFORE ORDERED that the current trial date of May 3, 2021 is
13 STRICKEN.
14          IT IS FURTHER ORDERED that the pre-trial motions deadlines previously set (Dt.
15 15) are STRICKEN and a new pretrial motions deadline of October 4, 2021 is established.
16          IT IS FURTHER ORDERED that jury trial in this matter is set for November 15,
17 2021.
18          IT IS FURTHER ORDERED that the time from the date of the entry this Order and
19 the trial date set forth above shall be excludable time pursuant to 18 U.S.C. § 3161.
20          Dated this 16th day of April, 2021.
21
22
23
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
24
     Presented by:
25
26 s/ Stephen Hobbs
   STEPHEN HOBBS
27
   Assistant United States Attorney
28

     Order Continuing Trial Date                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. Hernandez Hernandez et al., CR20-130 RSM - 2                      SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
